Citation Nr: 0535144	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-37 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left hip 
replacement problems.

2.  Entitlement to service connection for right hip problems.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for osteoporosis and/or 
arthritis of all joints.

5.  Entitlement to service connection for post-operative 
residuals, patellectomy, left knee.

6.  Entitlement to service connection for a chronic back 
disorder.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1967 to June 1970.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, WV.

The veteran provided testimony before a Veterans Law Judge at 
the RO in July 2005; a transcript is of record.

Service connection is in effect for post-operative right knee 
patellectomy, rated as 20 percent disabling; traumatic 
arthritis of the right knee, rated as 10 percent disabling; 
and major depressive disorder associated with post-operative 
patellectomy, right knee, rated as 30 percent disabling. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The arguments raised in this case primarily related to an 
associative relationship between all of the claimed current 
disabilities shown on the front page and the veteran's 
already service-connected disabilities.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2005).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

At the time of the personal hearing, a waiver of initial RO 
consideration was introduced, and additional evidence was 
submitted in the form of private medical evidence relating to 
injuries and disabilities involving the left knee and back, 
in particular, and apparent industrial incidents.  The 
veteran's representative stated that these showed a secondary 
relationship to his service-connected right knee problems in 
that the knee had given way; and that a named VA physician 
had so stated.  The Board has been unable to locate such an 
opinion in the file.  

However, a review of the evidence in the file would tend to 
show that a piece of sheet metal dropped and hit the 
veteran's left thigh or knee and caused problems; it is not 
clear that his right knee gave way and precipitated the 
problems, although perhaps additional records are available 
in that regard.  Other clinical reports from 1977 reflect 
that a crowbar had slipped and he somehow injured his back.  
It is also noted that at least one care-giver at that time 
opined that rather than being work-related (i.e., subject to 
workmen's compensation benefits), they might be payable via 
insurance since the left knee problems were of long-standing 
nature and dated back to the veteran's military service, an 
aspect which has not been fully addressed by the RO.

Furthermore, although there may be inference drawn from the 
nature of care that one problem is having some sort of impact 
on another, there are no opinions of record relating the 
etiology of his various other problems to his already 
service-connected disabilities.

Finally, a recent VA examination resulted in the conclusion 
that his hypertension had been treated concurrently with 
orthopedic pain but was not the result thereof.  However, the 
veteran has also testified that he has been told by various 
physicians that his hypertension is secondary in nature, and 
related to one or more of his already service-connected 
problems of either organic or psychiatric nature.  This 
opinion is not in the file.

It is also noted that the clinical evidence now in the file 
shows that he was involved in a motor vehicle accident in 
2001 with some apparent orthopedic injuries.

Opinions are in the file that the veteran's aggregate 
disabilities render him now unable to work.  

Because of the recent revisions in regulations relating to 
the obligation on VA to assist in obtaining all pertinent 
documentation, and in order to afford the veteran the benefit 
of all substantive and procedural due process, the Board 
finds that the case should be returned for further 
development.  The case is remanded the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Up-to-date VA records and those 
from the Social Security Administration 
should be obtained, and with 
identification from the veteran and 
release, records from all private care 
should also be acquired and added to the 
file.  If the veteran has copies of 
opinions as to the alleged secondary 
relationships between his disabilities, 
he should submit them for the file.

2.  The veteran should then be examined, 
and the case should be reviewed by 
pertinent VA physicians to determine the 
exact nature and etiology of all of his 
current claimed disabilities, [i.e., left 
hip replacement problems, right hip 
problems, hypertension, osteoporosis 
and/or arthritis of all joints, post-
operative residuals, patellectomy, left 
knee and a chronic back disorder]; 
whether they originated in service or 
within a presumptive period thereafter; 
and/or whether they are secondary or have 
any relationship or have been impacted in 
any way (under 38 C.F.R. § 3.310 or the 
tenets of Allen cited above) by service-
connected disabilities [i.e., post-
operative right knee patellectomy;  
traumatic arthritis of the right knee and 
major depressive disorder associated with 
post-operative patellectomy, right knee].  
All opinions should be annotated to the 
file in detail.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a comprehensive SSOC 
should be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


